Iohn Keen plaint. conta Iohn Dafforne Defendt for witholding the Summe of Fourteen pounds Fifteen Shillings money due to the plaint, being for so much hee did pay unto mr Simon Lynde by order of sd Dafforne; wcl1 was in full of a bill of thirty three pounds Fifteen Shillings nine pence money due from sd Dafforne to sd Lynde datd 23. Octobr 1678. as shall appear with damages: . . . The Jury . . . found for the Defendt costs of Court..
[ This case was reviewed at the January session, 1679/80, pp. 1123-4, below.]